DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 25/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Referring to claim 1, the limitation “a distance of the gap is set to be between a minimum distance equal to a thickness of the insulating covering and maximum distance equal to an outer diameter of a wire.” fails to particularly point out and distinctly claim the subject matter.
Specification recites “the distance d (maximum value of the distance d) that is 3% or more of the thickness of the insulating covering 42 as described above is 
preferably 10% or more or 20% or more of the thickness of the insulating covering Although an upper limit is not particularly provided for the distance d (the maximum value of the distance d), from the viewpoint of avoiding use of an excessive amount of the resin material and an increase in the diameter of the waterproofing portion 6, the distance d is preferably 300% or less, and furthermore 100% or less of the thickness of the insulating covering 42. Also, the distance d is preferably less than or equal to the outer diameter of the wires 4”. 
 	Specification lacks a distance of the gap is set to be between a minimum distance equal to a thickness of the insulating covering. 
 	Appropriate action is required.
	Referring to claims 2-6, claims 2-6 are rejected by the same reason as applied to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2, 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itou et al. (WO2017187964 translation taken from US20190096543, hereinafter Itou) in view of .
Referring to claim 1, Itou discloses a wire harness (figures 1-2 of Itou) comprising: 
a wire bundle that includes a plurality of wires (wires in figure 2), each wire of the plurality of wires (each of wires) includes a conductor (8) and an insulating covering (9) that covers an outer circumference of the conductor (outer circumference of 8), and each wire (each of wires) of the plurality of wires includes an exposed portion at which the conductor is exposed from the insulating covering (exposed portion of wire from 9); 
a splice body (a body portion at 4); and 
a waterproofing cover (waterproofing agent 6), wherein:
 at the splice body (the body portion at 4), the respective exposed portions of the plurality of wires (exposed potion of wires 8) are bonded to each other (bonding at 4), 
a covered region is defined as a portion of the wire bundle that is adjacent to the splice body and at which the respective conductors are covered by the respective insulating coverings (a portion of respective 8 covered by respective 9), 
the waterproofing cover integrally covers the splice body and the covered region with a resin material (6 covering the splice body at 4 and portion of 8 with 9), and
 the waterproofing cover (6) includes an inter-wire filling that covers an entire circumference of at least one of the wires forming the wire bundle, and the waterproofing cover filling a gap between the wires with the resin material (see figure 2 and paragraph 0011 states, “ the outer peripheral surface of the exposed conductor portion and the outer peripheral surfaces of the coating material end portions adjacent to the exposed conductor portion, of the insulated wires are continuously covered with the waterproofing agent, and the gap between adjacent insulated wires of the plurality of insulated wires is sealed with the waterproofing agent at the coating material end portions adjacent to the exposed conductor portion”  and paragraph 0029), and a distance of the gap is defined based on a thickness of the respective insulating covering (by having the gap and a thickness of insulating covering, this limitation satisfy because a distance of the gap is one of higher/ lower than or same as a thickness of the respective insulating covering, see figure 2; note: this limitation in unclear because it is not clear what kind of relationship exist between a distance of the gap and a thickness of the respective insulating covering, see further in details under USC 112); a distance of the gap is set to be between a minimum distance equal to a thickness of the insulating covering (see a gap between two wires in figure 2).

Itou fails to disclose a distance of the gap is set to be equal to  or less than a thickness of the insulating covering.

Wengen discloses a distance of the gap is set to be between greater than a thickness of the insulating covering and lower than an outer diameter of a wire (see a gap between two wires 25 and 26 in figure 2 );

It would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention to modify the wire harness of Itou to have a gap as taught by More because by filling all voids no ozone formation will occur. Therefore, no corona effect will result. This compound fills gap between cables which provide sealing with ample material to maintain that zone throughout the effective life of the structure.

Referring to claim 2, Itou in view of Wengen disclose the wire harness according to claim 1, wherein in the inter-wire filling, the resin material covers the entire circumference of each of the plurality of wires forming the wire bundle (see explanation of rejection of claim 1; and figure 2).
Referring to claim 5, Itou in view of Wengen disclose the wire harness according to claim 1, wherein: the wire bundle is divided into a first wire bundle including a first plurality of plurality of the wires and a second wire bundle including one or more of the plurality of wires, the first wire bundle and the second wire bundle extend in different directions on both sides of the splice body, the waterproofing cover integrally covers the splice body, the covered region of the first wire bundle, and the covered region of the second wire bundle with the resin material, and the inter-wire filling in at least a region between the plurality of wires forming the first wire bundle (see explanation of rejection of claim 1; and figure 2).
Referring to claim 6, Itou in view of Wengen disclose the wire harness according to claim 1, further comprising a sheet enveloping an outer circumference of the waterproofing cover, wherein the waterproofing cover covers an entire circumferences of the splice body between the sheet and the splice body and the waterproofing cover covers an entire circumference of the covered region between the sheet and the covered region. (see explanation of rejection of claim 1; and figure 2).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over  Itou in view of Wengen, and  More et al. (US4863535, hereinafter More).
	
Referring to claim 3, Itou in view of Wengen disclose the wire harness according to claim 1, at the reference position, the distance of the gap having a distance that is 3% or more of the thickness of the respective insulating covering (clearly shown in the figure 3, gap between wires are 3% or more of a thickness of the insulating covering).
Itou in view of Wengen fail to disclose wherein the waterproofing cover that covers the covered region to at least a reference position located 10 mm away from a center of the splice body.
More discloses wherein the waterproofing cover that covers the covered region to at least a reference position located 10 mm away from a center of the splice body. (23 in figure 2 and page 2 states, “The size of sheet 24 depends, of course, upon the size of the junction 2 to be covered and protected. Generally, for most seals, a pad about 4.0-5.0 cm by 3.0-4.0 cm will be sufficiently large, as many typical automotive or marine electrical junctions 2 are about 1.0-2.0 cm long and about 0.25-0.75 cm wide”);
Additionally, at the reference position, a gap having a distance that is 3% or more of a thickness of the respective insulating covering (clearly shown in the figure 5 and 10, gaps between wires are 3% or more of a thickness of the respective insulating covering).

It would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention to modify the wire harness of Itou in view of Wengen to have length of the waterproofing cover as taught by More in order to maximize area of covering by waterproofing cover around cable junction to provide effective moisture seals. 

Referring to claim 4, Itou in view of Wengen and More disclose the wire harness according to claim 3, wherein:
at the reference position, wherein a plurality of gaps, including the gap, are included between all of the plurality of wires 5forming the wire bundle and adjacent wires, and distance of each of the plurality of gaps is at least 3% of the respective thickness of the respective insulating covering, and the inter-wire filling is formed by filling the plurality of gaps (see explanation in the rejection of the claims 3 above).


Response to Arguments
Applicant’s arguments with respect to claim(s)  1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PARESH PAGHADAL/Primary Examiner, Art Unit 2847